     Case 2:18-cv-09411-JGB-JPR Document 73 Filed 06/11/21 Page 1 of 8 Page ID #:3243



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     DAVID GUERRERO,                  )   Case No. CV 18-9411-JGB (JPR)
                                        )
12                       Petitioner,    )   ORDER ACCEPTING FINDINGS AND
                                        )   RECOMMENDATIONS OF U.S.
13                  v.                  )   MAGISTRATE JUDGE
                                        )
14     THERESA CISNEROS, Acting         )
       Warden,1                         )
15                                      )
                         Respondent.    )
16                                      )

17          The Court has reviewed the Petition, records on file, and
18     Report and Recommendation of U.S. Magistrate Judge, which
19     recommends that judgment be entered denying the Petition and
20     Petitioner’s motion to expand the record and dismissing this
21     action with prejudice.      See 28 U.S.C. § 636(b)(1).      On March 23,
22     2021, almost seven months after the R. & R. was issued,
23     Petitioner retained counsel and on April 23 filed objections to
24
            1
              Petitioner is incarcerated at the California Substance Abuse
25     Treatment Facility, whose acting warden is Theresa Cisneros. See
26     Cal. Dep’t of Corr. & Rehab. Inmate Locator, https://
       inmatelocator.cdcr.ca.gov (search by name) (last visited May 28,
27     2021).    Cisneros is therefore substituted in as the proper
       Respondent.   See Fed. R. Civ. P. 25(d); see also R. 2(a), Rs.
28     Governing § 2254 Cases in U.S. Dist. Cts.

                                             1
     Case 2:18-cv-09411-JGB-JPR Document 73 Filed 06/11/21 Page 2 of 8 Page ID #:3244



 1     the R. & R. through him.2      Respondent did not respond.

 2     I.   Motion to Expand the Record

 3          Petitioner appears to argue that the Court should construe

 4     the proposed new exhibits as modifying the Petition’s existing

 5     ineffective-assistance claims or raising new ineffective-

 6     assistance claims and grant him leave to amend the Petition to

 7     include them.    (See Objs. at 4-6.)      But even if the Court were to

 8     construe the proposed exhibits as timely modifying the Petition’s

 9     arguments, it still wouldn’t be able to consider the exhibits

10     under Cullen v. Pinholster, 563 U.S. 170, 181-82 (2011), because

11     they were never presented to the state court.         Further, if the

12     new evidence placed the Petition’s ineffective-assistance claim

13     “in a significantly different and stronger evidentiary posture

14     than it was when the state courts considered it,” that would

15     render it unexhausted.      Aiken v. Spalding, 841 F.2d 881, 883 (9th

16     Cir. 1988) (per curiam) (as amended) (citation omitted); see

17     Gonzalez v. Wong, 667 F.3d 965, 980 (9th Cir. 2011) (holding that

18     when federal petition included new evidence that wasn’t presented

19     to state court, making claim “colorable or potentially

20
            2
              On December 8, 2020, Petitioner moved to stay the case under
21     Rhines v. Weber, 544 U.S. 269 (2005), so that he could exhaust a
22     claim that he should be resentenced under Senate Bill 1437. His
       stay request, which isn’t addressed in his counseled objections, is
23     denied because any claim that the state court improperly denied
       resentencing under SB 1437 would not be cognizable on federal
24     habeas review. See, e.g., Rodriguez v. Corvello, No. CV 20-01832-
       PA (AS), 2021 WL 1603244, at *2 n.7 (C.D. Cal. Mar. 25, 2021),
25     accepted by 2021 WL 1600301 (C.D. Cal. Apr. 22, 2021); Cole v.
26     Sullivan, 480 F. Supp. 3d 1089, 1097 (C.D. Cal. 2020). Further,
       any ruling on such a resentencing petition would likely constitute
27     a “new judgment,” triggering an entirely separate limitation
       period.    See Young v. Cueva, No. CV 20-8304-CJC(E), 2020 WL
28     8455474, at *2 (C.D. Cal. Oct. 27, 2020).

                                            2
     Case 2:18-cv-09411-JGB-JPR Document 73 Filed 06/11/21 Page 3 of 8 Page ID #:3245



 1     meritorious,” “appropriate course” was for petitioner to exhaust
 2     newly supported claim in state court).
 3          Moreover, as the Magistrate Judge pointed out, the proposed
 4     exhibits largely pertain to ineffective-assistance claims
 5     Petitioner didn’t raise in the Petition (see R. & R. at 12 n.5),
 6     and it’s unlikely that any new ineffective-assistance claims,
 7     which appear to fault counsel for additional miscues not raised
 8     in the Petition, would relate back.        See Schneider v. McDaniel,
 9     674 F.3d 1144, 1152 (9th Cir. 2012) (finding that amended
10     petition asserting ineffective assistance based on counsel’s
11     failure to develop intoxication defense did not relate back to
12     original petition’s claim that counsel failed to have petitioner
13     evaluated by psychiatrist).      And any new claims would also be
14     unexhausted, as the Magistrate Judge explained.          (See R. & R. at
15     12 n.5.)
16          Petitioner argues that the Court should consider his
17     unexhausted ineffective-assistance claims because he has shown
18     “cause and prejudice” for any procedural default and is “actually
19     innocent.”3   (Objs. at 6-7.)     He confuses exhaustion with
20
21          3
              A petitioner asserting his actual innocence must show that
22     “it is more likely than not that no reasonable juror would have
       convicted him in the light of the new evidence” presented in his
23     habeas petition. Schlup v. Delo, 513 U.S. 298, 327 (1995). But
       Petitioner’s actual-innocence argument doesn’t appear to be based
24     on any new evidence but rather on his contention that he “merely
       . . . passed” one of his codefendants a gun “without any knowledge
25     of what [he] intended to do with it” and was inside his house at
26     the time of the shooting. (Objs. at 13; see id. at 11 (citing
       Lodged Doc. 13, Augmented Clerk’s Tr. at 3-4).)         But as the
27     Magistrate Judge observed, although Petitioner’s girlfriend
       initially told detectives he didn’t leave the house after giving
28     his codefendant a gun (see Lodged Doc. 13, Augmented Clerk’s Tr. at

                                            3
     Case 2:18-cv-09411-JGB-JPR Document 73 Filed 06/11/21 Page 4 of 8 Page ID #:3246



 1     procedural default.     Although the Supreme Court has recognized
 2     that a petitioner’s actual innocence may “overcome various
 3     procedural defaults,” McQuiggin v. Perkins, 569 U.S. 383, 392-93
 4     (2013) (listing such procedural bars), the failure to comply with
 5     28 U.S.C. § 2254(b)(1)’s exhaustion requirement is not among
 6     them.    See, e.g., Sermeno v. Spearman, No. 2:14-cv-2729 DAD P.,
 7     2015 WL 4910500, at *3 n.2 (E.D. Cal. Aug. 17, 2015), modified on
 8     reconsideration by 2016 WL 6891744, at *3 (E.D. Cal. Nov. 23,
 9     2016) (noting that argument similar to Petitioner’s impermissibly
10     “combines two separate doctrines” of habeas law).          Indeed, a
11     federal habeas court can consider an unexhausted claim only if it
12     is not even “colorable” and must therefore be denied.           Cassett v.
13     Stewart, 406 F.3d 614, 621 n.5, 623-24 (9th Cir. 2005) (noting
14     that “exhaustion requirement is distinct from the procedural
15     default rules”).
16     II.     Gang Evidence
17             Petitioner argues that the Magistrate Judge erred in finding
18     that the court of appeal’s rejection of his claim that the trial
19     court improperly admitted “cumulative, inflammatory, and
20     irrelevant gang evidence” was not objectively unreasonable.
21
22     3-4), she subsequently acknowledged that he did (see Lodged Doc.
       11, Clerk’s Tr. at 107). All her varying statements were presented
23     to the jury. (See Lodged Doc. 14, 7 Rep.’s Tr. at 1864-72, 1899-
       903.) He also maintains that the evidence reflected that it was
24     “more likely than not” that the gun used to shoot the victim
       belonged to Danny Guerrero, another gang member. (Objs. at 13.)
25     But the evidence of that was also before the jury (see Lodged Doc.
26     5 at 2-6), which nonetheless convicted Petitioner. Thus, his
       actual-innocence claim is in any event woefully inadequate to
27     excuse any procedural failings.

28

                                            4
     Case 2:18-cv-09411-JGB-JPR Document 73 Filed 06/11/21 Page 5 of 8 Page ID #:3247



 1     (Objs. at 9; see id. at 8-11.)       Specifically, he contends that
 2     the challenged gang evidence was prejudicially cumulative of
 3     other prosecution evidence.      (See id. at 9-11.)      But as the
 4     Magistrate Judge explained, evidence that Petitioner and his
 5     codefendants and the victim were members of rival gangs that were
 6     at war at the time of the shooting and that Petitioner was
 7     present during an earlier shooting involving the gangs was
 8     directly relevant to his motive and to showing that the murder
 9     was committed for his gang’s benefit, which the prosecution had
10     to establish to prove the gang enhancement.         (R. & R. at 20-22.)
11     Without that evidence, the jury would have been left without much
12     context for why he and his codefendants murdered the victim.
13     Further, for the reasons detailed in the R. & R., any undue
14     prejudice was mitigated by the prosecutor’s arguments and the
15     court’s instructions (see R. & R. at 22-23), and any error was
16     harmless (see id. at 25-26).
17          Petitioner also contends that in finding that testimony that
18     police recovered eight guns and ammunition from Danny Guerrero’s
19     apartment was “relevant to . . . dispelling the impression that
20     because one of the murder weapons was found in [Guerrero’s]
21     possession, he must have been involved in the crime” (R. & R. at
22     24-25 (quoting court of appeal)), the Magistrate Judge
23     effectively “approv[ed] of the state court prohibiting Petitioner
24     from presenting a defense at his trial.”         (Objs. at 10.)    The
25     Magistrate Judge did no such thing, and Petitioner does not
26     explain himself.     Nothing prevented him from advancing a theory,
27     as he does in his Objections, that Danny Guerrero was the actual
28     shooter.   (See id. at 13.)     But as the Magistrate Judge

                                            5
     Case 2:18-cv-09411-JGB-JPR Document 73 Filed 06/11/21 Page 6 of 8 Page ID #:3248



 1     recognized, the prosecution was entitled to introduce evidence
 2     undermining that inference by showing that he was simply the
 3     gang’s armorer.    (See R. & R. at 24-25.)
 4     III. Jury Instruction
 5            Petitioner argues that the Magistrate Judge erred in finding
 6     that the state court reasonably denied his instructional-error
 7     claim; according to Petitioner, any error was not harmless.            (See
 8     Objs. at 13.)    But the Magistrate Judge didn’t simply find that
 9     any error was harmless because Petitioner’s conviction was
10     subsequently reduced from first- to second-degree murder.           (See
11     id.)    Even though that was a proper consideration, see Torres v.
12     Peery, No. 2:16–cv–0385 MCE DB P, 2018 WL 3197903, at *11 (E.D.
13     Cal. June 26, 2018), she also properly found that “viewed in the
14     context of the overall charge, . . . it was not reasonably likely
15     the jury convicted Petitioner without deciding that he bore the
16     requisite state of mind to commit murder.”         (R. & R. at 31-32.)
17     IV.    Ineffective Assistance of Counsel
18            Petitioner reiterates the Petition’s arguments that trial
19     counsel was ineffective “for failing to prepare for trial.”
20     (Objs. at 13; see id. at 17-18.)         For the reasons discussed in
21     the R. & R., he has not established that counsel performed
22     deficiently or that any deficient performance was prejudicial.
23     (See R. & R. at 39-49.)      For instance, he claims that counsel
24     failed to “produce significant, exculpatory witness testimony
25     including alibi testimony.”      (Objs. at 18.)     But as the
26     Magistrate Judge observed, the five witnesses that trial counsel
27     allegedly failed to call because of the limited time she had to
28     prepare for trial (nine months) all testified at his first trial,

                                            6
     Case 2:18-cv-09411-JGB-JPR Document 73 Filed 06/11/21 Page 7 of 8 Page ID #:3249



 1     in which he was convicted.      (See R. & R. at 44.)      Counsel also
 2     explained that she had made a tactical decision not to call
 3     Petitioner’s alibi witness because he wasn’t credible (see id.);
 4     and another witness he claims she should have called testified at
 5     his first trial that he, the witness, was not even present at the
 6     shooting, undermining his earlier statement to police that
 7     Petitioner wasn’t involved (see id. at 45-46).          Finally, as the
 8     Magistrate Judge found, although Petitioner faults counsel for
 9     failing to adequately investigate his case, he doesn’t identify
10     any exculpatory information additional investigation would have
11     produced.   (See id. at 46-49.)
12     V.   Sentencing
13          Petitioner argues that the Magistrate Judge incorrectly
14     found that he was not entitled to habeas relief on his sentencing
15     claim, pointing out that had trial counsel appealed from his
16     September 19, 2017 resentencing, as Petitioner claims without
17     evidence he asked him to do, he would have been able to seek
18     resentencing under Senate Bill 620.        (Objs. at 18.)    But he does
19     not challenge the Magistrate Judge’s finding that his sentencing
20     claim “involves only state sentencing law and thus does not give
21     rise to a federal question” (R. & R. at 49), which is reason
22     alone to deny it, and he never raised the appeal issue as part of
23     his ineffective-assistance claim.
24          Having reviewed de novo those portions of the R. & R. to
25     which Petitioner objects, the Court agrees with and accepts the
26     findings and recommendations of the Magistrate Judge.           IT
27     THEREFORE IS ORDERED that judgment be entered denying the
28     Petition and Petitioner’s motions to expand the record and for a

                                            7
     Case 2:18-cv-09411-JGB-JPR Document 73 Filed 06/11/21 Page 8 of 8 Page ID #:3250



 1     stay and dismissing this action with prejudice.
 2
 3     DATED: June , 2021
                                          JESU
                                          JESUS
                                             SU
                                             SUS G. BERNAL
                                                         L
 4                                        U.S.
                                          U.
                                           .S . DISTRICT JUDGE
                                             S.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            8
